Fearing, J.
¶31 (dissenting) — I part ways from my colleagues in two respects. First, I do not deem the trial court’s comments to courtroom guests about leaving the courtroom to be precatory. Second, Washington, unlike other states and some federal courts, does not recognize any closures of a courtroom to be “trivial.” Remand for a new trial has serious consequences that should cause an appeals court to pause before ordering a new trial. With a reversal, Spokane County would bear the extraordinary expense of a new trial for a second time. Nevertheless, I conclude that Washington precedent and American ideals of openness demand a reversal of the conviction of Shellye Stark. Therefore, I politely dissent.
¶32 The Sixth Amendment to the United States Constitution, applicable to the states through the Fourteenth Amendment due process clause, directs, in relevant part, that “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial.” In re Oliver, 333 U.S. 257, 267, 68 S. Ct. 499, 92 L. Ed. 682 (1948). Washington’s constitution contains two corollary provisions. Article I, section 10 of the Washington Constitution reads, “Justice in all cases shall be administered openly, and without unnec*908essary delay.” This provision entitles the public and the press, as representatives of the public, to openly administered justice. Allied Daily Newspapers of Wash. v. Eikenberry, 121 Wn.2d 205, 848 P.2d 1258 (1993); Cohen v. Everett City Council, 85 Wn.2d 385, 388, 535 P.2d 801 (1975). Article I, section 22 of the Washington Constitution provides, in pertinent part, “In criminal prosecutions the accused shall have the right ... to have a speedy public trial.” These constitutional provisions arise from the guaranty of open judicial proceedings being a fundamental part of Anglo-American jurisprudence since the common law. Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 n.9, 100 S. Ct. 2814, 65 L. Ed. 2d 973 (1980); Federated Publ’ns, Inc. v. Kurtz, 94 Wn.2d 51, 65, 615 P.2d 440 (1980) (Utter, J., concurring and dissenting). America had a tradition of open criminal trials that preceded drafting of the Bill of Rights. Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 35-36, 640 P.2d 716 (1982).
¶33 The lead opinion rules the trial court’s comments did not violate Shellye Stark’s public trial rights. The trial court stated before closing arguments:
I ask all the spectators, I don’t really want people coming or going during closings, so if you don’t think you can last the morning, you might want to rethink being in here, unless you really need to. It’s just very disruptive.
Report of Proceedings (RP) at 891. The lead opinion treats the court’s words as a request. The lead opinion writes, “Contrary to Ms. Stark’s closure contention, the State aptly argues the court asked that present spectators remain in court for the duration of the closing statements but, if they could not, that they exercise good judgment in leaving from and returning to the courtroom.” Lead opinion at 902.
¶34 The State’s argument places “spin” on the trial court’s comment. If one reads the statement as a whole, the court tells spectators he does not want them “coming or going during closings [closing statements].” RP at 891. The *909court directs the spectators to “rethink being in here.” RP at 891. A reasonable listener would consider the comment to direct her to leave the courtroom if she cannot stay until a recess. Nowhere in the court’s comments does the judge encourage a spectator to exercise good judgment when leaving or reentering. Instead, the gist of the trial court’s remarks is to criticize and disapprove of any exit or entrance during proceedings as “very disruptive.” RP at 891.
¶35 With his remarks, perhaps the trial court was allowing a spectator to exit and reenter the court if the spectator “really needled] to.” RP at 891. If so, the court divided the gallery between those who needed to be present and those who did not need to present. Nevertheless, Washington does not afford an open court only to those who “really need to” be present. RP at 891. All are welcome.
¶36 The lead opinion diminishes the gravity of the judge’s remarks when characterizing the comments as a “request,” not a closure. An overwhelming majority of spectators respect the robe as a source of authority and, when in doubt, will take precautions not to displease a judge. Reasonable spectators would interpret the trial court’s remarks as a directive to leave the courtroom before closing statements begin if unable to remain until the next recess. Law abiding citizens do not distinguish between a judge’s “request” and a court’s “order.”
¶37 The lead opinion principally relies on State v. Lor-mor, 172 Wn.2d 85, 257 P.3d 624 (2011), but omits the unique facts behind this decision. The Lormor trial court excluded only one spectator from the trial, the defendant Dean Lormor’s four-year-old daughter. The daughter was terminally ill, confined to a wheelchair, and required a ventilator to breathe. The trial court excluded the daughter from the courtroom for a number of reasons. At her age, she possessed limited understanding of the proceedings. With the courtroom layout, the judge could hear at the bench the daughter’s ventilator operating, and he concluded the noise would distract the jury. Third, the daughter needed to oc*910casionally express herself to gain assistance. Lormor has no bearing to the instant case when our trial court told all observers he did not want anyone coming or going during closing arguments.
¶38 The Court of Appeals had held the exclusion of Dean Lormor’s daughter to be a “trivial closure.” State v. Lormor, 154 Wn. App. 386, 224 P.3d 857 (2010). The Supreme Court rejected this intermediary court’s ruling and reliance on a “trivial” exception to the constitutional right. The court noted that the “trivial” standard articulated by federal circuit courts relies in most cases on an inadvertent act, which was not the situation with the exclusion of Lormor’s daughter. Nor is it our situation.
¶39 A “closure” of a courtroom occurs when the courtroom is completely and purposefully closed to spectators so that no one may enter and no one may leave. State v. Lormor, 172 Wn.2d 85, 93 (2011). The trial court below may not have locked spectators in or out of the courtroom, but the trial court’s authority imposed pressure on observers to neither leave nor enter. Those who bowed to the pressure were purposefully barred from entering or leaving the courtroom.
¶40 Although our courts have discussed de minimis violations, Washington courts have never approved trivial violations of this constitutional right. State v. Strode, 167 Wn.2d 222, 230, 217 P.3d 310 (2009) (plurality opinion); State v. Easterling, 157 Wn.2d 167, 180, 137 P.3d 825 (2006); State v. Brightman, 155 Wn.2d 506, 517, 122 P.3d 150 (2005); State v. Leyerle, 158 Wn. App. 474, 485, 242 P.3d 921 (2010). In each of these four decisions, the Washington court rejected arguments of the State that a closure was trivial. It is the trial court’s obligation to take every reasonable measure to accommodate public attendance at criminal trials, and absent that court’s consideration of alternatives to closure, it may not constitutionally close the court. Leyerle, 158 Wn. App. at 485 (citing Presley v. Georgia, 558 U.S. 209, 215, 130 S. Ct. 721, 175 L. Ed. 2d 675 (2010)).
*911¶41 We have no evidence, on appeal, that any court official below closed the courtroom door or that anyone left the room because of the trial court’s comments. Nevertheless, Shellye Stark has no burden of proving exclusion of a specific person.
¶42 Brightman, 155 Wn.2d 506 (2005), should control our outcome. Nathan Brightman was convicted of second degree murder. At the beginning of voir dire, the trial court announced to the attorneys that he would not allow spectators in the courtroom because the room would be packed with jurors. This appeals court rejected Brightman’s argument that his right to a public trial had been violated. We noted that there was no evidence that the court enforced the ruling, there was no record of a written order, and there was nothing in the record confirming that anyone was denied access to the courtroom. The state Supreme Court reversed and remanded for a new trial. The high court answered that once the plain language of the trial court’s ruling imposes a closure, the burden switches to the State to overcome the strong presumption that the courtroom was closed. The State presented no evidence to overcome the presumption. A defendant claiming a violation of the public trial right is not required to prove that the trial court’s order was carried out. Brightman, 155 Wn.2d at 517. In In re Personal Restraint of Orange, 152 Wn.2d 795, 100 P.3d 291 (2004), the court also rejected an argument that the defendant must show that a trial court order was followed.
¶43 A violation of the public trial right is necessarily presumed prejudicial requiring a new trial. Easterling, 157 Wn.2d at 181; State v. Bone-Club, 128 Wn.2d 254, 261, 906 P.2d 325 (1995). “The right to a public trial is a unique right that is important to both the defendant and the public.” State v. Paumier, 176 Wn.2d 29, 37, 288 P.3d 1126 (2012). Assessing the effects of a violation of the public trial right is often difficult, such that requiring a showing of prejudice would effectively create a wrong without a remedy. Paumier, 176 Wn.2d at 37. Therefore, a Bone-Club violation *912is not subject to harmless error analysis. State v. Wise, 176 Wn.2d 1, 14, 288 P.3d 1113 (2012).
¶44 We recognize that any one deprivation of the public trial right will not likely devastate our system of justice or even necessarily cause a particular trial to be unfair. Wise, 176 Wn.2d at 17. But letting a deprivation of the public trial right go unchecked in one case affects the framework within which other trials proceed. Wise, 176 Wn.2d at 17-18. To allow such deprivations would, over time, erode our open, public system of justice and could ultimately result in unjust and secret trial proceedings. Wise, 176 Wn.2d at 18. The constitution frequently demands exactitude and often interferes with expediency and economy.
¶45 Justice Tom Chambers best explained the importance of an open courtroom in his concurring opinion in Easterling:
“The open operation of our courts is of utmost public importance. Justice must be conducted openly to foster the public’s understanding and trust in our judicial system and to give judges the check of public scrutiny. Secrecy fosters mistrust. . . .”
I write separately to respond to [the] contention that some courtroom closures deserve no remedy because the violation is de minimis. I completely agree . . . that there may be a case, there may be many cases, where substantive justice to the parties was done behind locked doors. Defendants themselves might even want the courtrooms closed for many rational reasons. But whether or not the defendant got due process of law is a completely different question from whether our article I, section 10 was violated. While a defendant may not herself be harmed by a hearing in a closed courtroom, there is no case where the harm to the principle of openness, as enshrined in our state constitution, can properly be described as de minimis. Thus, I cannot agree that there could ever be a proper exception to the principle that a courtroom may be closed without a proper hearing and order.
Our founders were smart. They knew that “[w]ithout publicity, all other checks are insufficient: in comparison of publicity, *913all other checks are of small account. . . Judicial secrecy, however manifested, must be resisted.
. . . [T]he constitutional requirement that justice be administered openly is not just a right held by the defendant. It is a constitutional obligation of the courts. It is integral to our system of government. Open justice is just too important to our constitution and our state to allow us to look for reasons to turn a blind eye to improperly locked courtroom doors. When the courtroom doors are locked without a proper prior analysis under Orange and State v. Bone-Club, 128 Wn.2d 254, 258-59, 906 P.2d 325 (1995), the people deserve a new trial.
“I cannot accede to the correctness of the proposition intimated in that case,—that, if a public trial has not been accorded to the accused, the burden is upon him to show that actual injury has been suffered by a deprivation of his constitutional right. On the contrary, when he shows that his constitutional right has been violated, the law conclusively presumes that he has suffered an actual injury. I go further, and say that the whole body politic suffers an actual injury when a constitutional safeguard erected to protect the rights of citizens has been violated in the person of the humblest or meanest citizen of the state. The constitution does not stop to inquire of what the person has been accused, or what crime he has perpetrated; but it accords to all, without question, a fair, impartial, and public trial.”
Easterling, 157 Wn.2d at 185-87 & 187 n.14 (Chambers, J., concurring) (fifth alteration in original) (some citations, footnote, and internal quotation marks omitted) (quoting Dreiling v. Jain, 151 Wn.2d 900, 903-04, 93 P.3d 861 (2004); In re Oliver, 333 U.S. at 271 (1948); State v. Marsh, 126 Wash. 142, 146-47, 271 P. 705 (1923)).
¶46 Under our constitution, an open courtroom stays open. A trial court does not ask spectators to rethink their presence.
Review denied at 183 Wn.2d 1019 (2015).